Citation Nr: 1509540	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified before a Decision Review Officer in June 2012.


FINDING OF FACT

Left ear hearing loss is not related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

A standard October 2009 letter satisfied the duty to notify provisions. 

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in June 2010 and November 2012 in conjunction with his claim.  The examiners provided a well-reasoned rationale for the opinion as to the possible relationship between the Veteran's left ear hearing loss and his service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Service connection will also be presumed for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley, 5 Vet. App. at 160.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Factual Background and Analysis

The Veteran's DD 214 indicates that he served as a light weapons infantryman and served in combat.  The Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service.  The Board therefore finds that the Veteran's exposure to loud noise in service is established.  See 38 U.S.C.A. § 1154(b) (2014).

Although noise exposure is established, hearing loss is not demonstrated by the Veteran's service treatment records.  The Veteran's service treatment records show normal hearing for VA purposes at the Veteran's January 1968 report of medical examination on induction.  The Veteran's January 1968 report of medical examination demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
LEFT
15
5
5

30

Service treatment records include an October 1969 report of medical examination for separation which found normal ears.  The Veteran's October 1969 report of medical examination demonstrated the following puretone thresholds, which were all lower than the entrance examination:


HERTZ

500
1000
2000
3000
4000
LEFT
0
0
0

5

After service, at a June 2010 VA examination, following audiological testing, the clinical impression was hearing loss and the Veteran had left ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's hearing loss was less likely as not caused by or the result of military service as the Veteran's separation physical examination demonstrated normal hearing and that compared with his induction hearing findings there was less than a 10 decibel difference between the two sets of tests.  

At a June 2012 hearing before a DRO, the Veteran testified that he served in combat in Vietnam and worked on rifle ranges in infantry training thereafter in Fort Dix.  The Veteran described post-service noise exposure at work but stated that he was required to wear hearing protection.  

At a November 2012 VA examination, the Veteran was also found to have left ear hearing loss for VA compensation purposes.  The Veteran stated that his ability to work was affected in that the sounds of speech were distorted and that he misunderstood words.  Following a review of the claims file and examination of the Veteran, the examiner found that it was less likely than not that a left ear hearing loss was caused by or the result of service because there was no evidence of a shift in hearing while on active duty which indicated damage to the auditory system and that research did not support late onset noise induced hearing loss.  

As noted previously, to establish service connection there must be a present disability, an in-service injury or incurrence of a disease and a nexus between the two.  In-service noise exposure is established and the Veteran clearly has present left ear hearing loss. See 38 C.F.R. § 3.385.  Thus, a finding of service connection turns on whether the evidence shows or is in equipoise as to a relationship between the Veteran's in-service noise exposure and present left ear hearing loss.

Initially, the evidence also does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  Hearing loss is not shown until many years after service and is not even presently compensable in nature based on the audiometric testing of record.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  Therefore, service connection is not warranted for sensorineural hearing loss based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In support of his claim, the Veteran has offered his contentions that his left ear hearing loss is related to service.  The Veteran is not, however, competent to establish a relationship between his present hearing loss and his service, as this determination falls outside the realm of common knowledge of a lay person in this case as the pertinent question is medically complex.  Jandreau, 492 F.3d at 1377 n.4.

While the Veteran is competent to report observable and continuous symptoms left ear hearing loss, continuous symptoms are not shown.  The Veteran has not posited that he has had hearing loss since service and the evidence does not demonstrate continuous symptoms, instead the Veteran contends that his present left ear hearing loss is simply related to prior in-service noise exposure.

The Veteran's service treatment records, too, indicate that the Veteran did not experience symptoms of left ear hearing loss at the time of discharge, rather the evidence shows that it likely occurred after service.  Moreover, having examined the Veteran's in-service audiometric findings, the June 2010 and November 2012 VA examiners noted normal left ear hearing loss during service and at the time of separation from service. 

As noted above, this does not preclude service connection for hearing loss as a change in auditory thresholds if the evidence sufficiently demonstrates a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.

Regrettably, however, competent medical evidence of record includes two medical opinions which discuss the etiology of the Veteran's left ear hearing loss.  Both VA examiners determined that it was less likely than not that the Veteran's left ear hearing loss was related to his in-service noise exposure.  

Accordingly, while in-service noise exposure and present left ear hearing loss disability are demonstrated by the evidence of record, as the preponderance of the evidence is against a finding of a nexus between service and the Veteran's left ear hearing loss, service connection is not warranted, the benefit-of-the-doubt doctrine 

is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


